 

ABERDEEN STANDARD PRECIOUS METALS BASKET ETF TRUST 8-K [gltr-8k_100118.htm]

 

Exhibit 10.1

 



Execution Version

AMENDMENT TO THE

ALLOCATED ACCOUNT AGREEMENT

OF

ETFS PRECIOUS METALS BASKET TRUST

This Amendment to the Allocated Account Agreement (this “Amendment”) of the ETFS
Precious Metals Basket Trust (the “Trust”), dated as of October 1, 2018, is made
by and between JPMorgan Chase Bank, N.A., as the custodian of the Trust (the
“Custodian”), and The Bank of New York Mellon, a New York banking corporation,
as the trustee of the Trust (the “Trustee”).

WITNESSETH THAT:

WHEREAS, the Custodian and the Trustee are parties to the Allocated Account
Agreement (the “Agreement”), dated as of October 18, 2010, which established an
allocated bullion account in the Trustee’s name for the Trust; and

WHEREAS, pursuant to Section 15.5 of the Agreement, the Custodian and the
Trustee desire to amend the Agreement so as to change the names of the Trust and
the shares issuable by the Trust as follows: 

Current Name New Name ETFS Precious Metals Basket Trust Aberdeen Standard
Precious Metals Basket ETF Trust ETFS Physical PM Basket Shares Aberdeen
Standard Physical Precious Metals Basket Shares ETF

 

; and to reflect the change in the name of the Sponsor from “ETFS Securities USA
LLC” to “Aberdeen Standard Investments ETFs Sponsor LLC”.

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereby agree as follows:

1.       

(a)       

Amendment to the Preamble. The second paragraph of the preamble is hereby
deleted in its entirety and replaced with the following:

 

 - 1 - 

 

 

(2)       

THE BANK OF NEW YORK MELLON, a New York banking corporation, solely in its
capacity as trustee of the Aberdeen Standard Precious Metals Basket ETF Trust
created under the Trust Agreement identified below and not individually (the
“Trustee”), which expression shall, wherever the context so admits, include the
named Trustee and all other persons or companies for the time being the trustee
or trustees of the Trust Agreement (as defined below) as trustee for the
Shareholders (as defined below).

(b)       

Amendment to Section 1.1 of the Agreement. The defined terms for “Shares,”
“Sponsor,” “Trust” and “Trust Agreement” in Section 1.1 of the Agreement are
hereby deleted in their entirety and replaced with the following:

“Shares” means the units of fractional undivided beneficial interest in and
ownership of the Trust which are issued by the Trust, named “Aberdeen Standard
Physical Precious Metals Basket Shares ETF” and created pursuant to and
constituted by the Trust Agreement;

“Sponsor” means Aberdeen Standard Investments ETFs Sponsor LLC, its successors
and assigns and any successor Sponsor appointed pursuant to the Trust Agreement;

“Trust” means the Aberdeen Standard Precious Metals Basket ETF Trust formed
pursuant to the Trust Agreement;

“Trust Agreement” means the Depositary Trust Agreement of the Aberdeen Standard
Precious Metals Basket ETF Trust dated on or about October 18, 2010, as amended
on or about October 1, 2018, and as may be further amended from time to time,
between Aberdeen Standard Investments ETFs Sponsor LLC, as Sponsor, and The Bank
of New York Mellon, as Trustee;

(c)       

Amendment to Section 14.3 of the Agreement. The paragraph entitled “The Sponsor”
of Section 14.3 of the Agreement is hereby deleted in its entirety and replaced
with the following:

The Sponsor:

Aberdeen Standard Investments ETFs Sponsor LLC

c/o Aberdeen Standard Investments

712 Fifth Avenue, 49th Floor

New York, NY 10019

(d)       

Amendment to Textual References in the Agreement.

(i)       

All other references to “ETFS Precious Metals Basket Trust” in the Agreement are
hereby deleted and replaced with “Aberdeen Standard Precious Metals Basket ETF
Trust.”

(ii)       

All other references to “ETFS Physical PM Basket Shares” in the Agreement are
hereby deleted and replaced with “Aberdeen Standard Physical Precious Metals
Basket Shares ETF.”

 

 - 2 - 

 

 

(iii)        

All other references to “ETFS Securities USA LLC” in the Agreement are hereby
deleted and replaced with “Aberdeen Standard Investments ETFs Sponsor LLC.”

2.       

The amendments contemplated by this Amendment shall, upon execution of this
Amendment by the Custodian and the Trustee, be effective as of October 1, 2018,
and no further action shall be required to make such amendments effective.

3.       

Except as expressly amended by this Amendment, the Agreement shall remain in
full force and effect.

4.       

This Amendment shall be interpreted under, and all rights and duties under this
Amendment shall be governed by, English law.

5.       

Except as otherwise specified in this Amendment, or as the context may otherwise
require, capitalized terms shall have the meaning ascribed to them in the
Agreement.

6.       

This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
one and the same instrument. Facsimile and electronic counterpart signatures
shall be acceptable and binding.

7.       

Pursuant to Section 5.5(a) of the Depositary Trust Agreement of the Trust, dated
as of October 18, 2010, as amended, the Sponsor hereby approves of the Trustee
entering into this Amendment.

8.       

The Custodian shall advise any Sub-Custodians and Zurich Sub-Custodians it may
use pursuant to the terms of the Agreement about the change in the names of the
Trust and the shares issuable by the Trust and in the name of the Sponsor to be
made by this Amendment so that such Sub-Custodians and Zurich Sub-Custodians may
update their records accordingly.

 

[remainder of page intentionally blank]

 

 - 3 - 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 



JPMorgan Chase Bank, N.A.,   as Custodian           /s/ Peter L. Smith     Name:
Peter L. Smith   Title: Managing Director               The Bank of New York
Mellon,   solely in its capacity as Trustee and not individually           /s/
Phyllis A. Cietek     Name: Phyllis A. Cietek   Title: Vice President          
    Aberdeen Standard Investments ETFs Sponsor LLC   (formerly, ETFS Securities
USA LLC),   solely as to paragraph 7           /s/ Lucia Sitar     Name: Lucia
Sitar   Title: Vice President  







 

[Signature Page to Amendment to Allocated Account Agreement]

 



 - 4 - 

 